DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-5, in the reply filed on 12 November 2021 is acknowledged.
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6 March 2019. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2019-040403 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “in which whose height toward the bottom decreases as the inclined surface is away in a circumferential direction from a predetermined position of a connection part between the inclination part and the opening in the circumferential direction” (lines 2-4). It is unclear what is meant by circumferential direction. It is unclear whether circumferential direction refers to the direction away from a circumference (toward the center), toward a circumference, or along a circumference. For examination purposes, the circumferential direction is read as the direction along a circumference. 
It is additionally unclear what is meant by “as the inclined surface is away”. It is unclear whether the height toward the bottom decreases as the inclined surface is away in a circumferential direction means the height decreases as the distance along the inclined surface in a circumferential direction increases or something else. For examination purposes, the limitation is read as “in which whose height toward the bottom decreases as a distance along the inclined surface in a circumferential direction … increases”.
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Johnson et al. (US 4,681,742).
Regarding claim 1, Johnson et al. teach an analysis unit for quantitating detection target substances bound to antibodies (col. 9, lines 10-20), the analysis unit comprising:
a well having a hold-like shape defined by an opening, an inner circumferential surface, and a bottom (subwell 83 has an opening, an inner circumferential surface, and a bottom, see Figs. 10-13); and
an inclination part having an inclined surface connected to the inner circumferential surface and inclined downward such that whose height with respect to the bottom decreases as a distance from an outer circumferential side of the increases (upper main well section 82 has an inclined surface connected to the inner circumferential surface of subwell 83 and is inclined downward such that the height decreases as the distance from the outer circumferential side increases, see Figs. 10-13; col. 7, lines 37-50).
Regarding claim 4, Johnson et al. teach a washing device (a machine in use in combination with the tray for depositing and withdrawing the reagent/wash liquids from the tray wells, col. 1, lines 4-14; col. 3, lines 10-50; abstract) comprising:
a stage on which the analysis unit according to claim 1 is mounted (translatable table 15 that holds the tray, abstract; table mounted beneath the head and being adapted to carry the assay tray, col. 3, lines 38-39);

a controller configured to control the stage or the dispensing nozzle so as to bring the dispensing nozzle to be closer to or away from the inclined surface, and control the dispensing nozzle to dispense the solution to the inclined surface (microprocessor (85) controls the movements of the table and manifolds and operates the pumps, abstract; col. 3, lines 36-50; microprocessor controls the interrelated movements of (a) the table on which the assay tray is held, (b) the head assembly and the various parts thereof that move vertically (including the dispensing tubes), and (c) the actuation of the pumps to transfer liquids to and from the wells, col. 8, lines 64-68-col. 9, lines 1-9).
Regarding claim 5, Johnson et al. teach the washing device according to claim 4, further comprising a nozzle head (head assembly, col. 3, lines 11-26; vertical translatable head 16, abstract, Figs. 1, 2, 5) to which a suction nozzle for sucking the solution in the well (aspirating manifold (65) for aspirating liquid from the well, the aspirating manifold is equipped with a row of aspirating tubes (66), abstract; col. 3, lines 21-26) and the dispensing nozzle are fixed (dispensing tubes (56) and aspirating tube (66) fixed to head assembly (16), see Figs. 2 and 5),
wherein the controller controls the nozzle head or the stage so as to bring the dispensing nozzle to be closer to or away from the inclined surface, controls the dispensing nozzle so as to dispense the solution to the inclination part, and controls the suction nozzle so as to suck the solution in the well (microprocessor (85) controls the movements of the table and manifolds and operates the pumps, abstract; col. 3, lines 36-50; microprocessor controls the interrelated movements of (a) the table on which the assay tray is held, (b) the head assembly and the various .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 4,681,742) in view of Van der Zaag et al. (WO 2018/109008 A1).
Johnson et al. teach the analysis unit of claim 1, but fail to teach wherein the inclination part includes a saddle-like portion having an inclined surface whose height toward the bottom decreases as the distance along the inclined surface in a circumferential direction from a predetermined position of a connection part between the inclination part and the opening increases.
Van der Zaag et al. teach a device for accommodating and/or processing cells (p. 3, lines 14-15) comprising a chute structure which defines a flow path for guiding cells (p. 5, lines 28-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the inclination part (upper main well section) of Johnson et al. for the chute structure and inlet chamber of Van der Zaag et al. because the chute structure allows better transfer of fluid and avoids sedimentation of cells (Van der Zaag et al., p. 4, lines 7-10). One having ordinary skill in the art would have reasonable expectation of success in combining these prior art references because both devices are similarly drawn structures for receiving fluids using inclined surfaces.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 4,681,742) in view of Itonaga et al. (US 2016/0033486 A1).
Johnson et al. teach the analysis unit of claim 1, wherein a cartridge is provided with plural pairs of the opening and the inner circumferential surface (assay tray (46) with a plurality 
Johnson et al. fail to teach wherein the bottom is a part of an analysis substrate provided with a track region including convex portions and recesses alternately arranged.
Itonaga et al. teach an analysis unit for quantitative measurement of exosomes (sample analysis device, para [0006]-[0008]) wherein: the bottom (base portion, para [0007]-[0008]) is a part of an analysis substrate provided with a track region including convex portions and recesses (a recessed portion which is formed on the base portion and in which an antibody that binds to an antigen existing on a surface of each exosome to be detected is immobilized and then caused to bind to the exosomes; and a protruding portion adjacent to the recessed portion, para [0007]-[0008]) alternately arranged (the recessed portion and the protruding portion are periodically arranged on the base portion, para [0007]-[0008]; Figs. 1-5). Itonaga et al. teach the device is compatible with optical detection (using an optical microscope or laser microscope, para [0115]-[0117], fluorescence can be detected upon irradiation of light with a specific wavelength, para [0118]) and is capable of use with beads having immobilized antibodies that are specific to antigens on the exosomes (para [0066]-[0072]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the well of Johnson et al. to be a part of an analysis substrate provided with a track region including convex portions and recesses alternately arranged as in Itonaga et al. in order to provide a device capable of detecting exosomes with high accuracy (Itonaga et al., para [0006], [0080]-[0096]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Johnson et al. and Itonaga et al. are both drawn to analytical devices .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/777,164 (hereinafter ‘164) in view of Johnson et al. (US 4,681,742). 
Claim 4 of ‘164 teaches a washing device comprising:
a stage on which an analytical unit, in which a well is formed having a hole shape including a bottom surface and an inner peripheral surface, is mounted;
a dispensing nozzle from which a solution is injected to the well; and 
a controller (control unit) configured to control the stage (controls the stage to rotate and to stop the rotation, apparatus according to claim 1) and to control dispensing nozzle to dispense the solution (controls the dispensing nozzle to dispense the solution from the dispensing nozzle).
Claim 4 of ‘164 fails to teach mounting specifically the analysis unit according to claim 1 of the instant application and a controller configured to control the stage or the dispensing nozzle so as to bring the dispensing nozzle to be closer to or away from the inclined surface.
Johnson et al. teach the analysis unit of claim 1 of the instant application as detailed above. 
.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641